office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b02 postf-137228-11 uilc date date to associate area_counsel large business international from associate chief_counsel income_tax accounting subject prepaid fdic assessments this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent we have reviewed your request and agree with its analysis and conclusions with some modifications legend taxpayer banks dollar_figurex dollar_figurea dollar_figureb dollar_figurec dollar_figured issue ---------------------------------- ------------------------------------------------------ ---------------------- ---------------------- ---------------------- ---------------------- ---------------------- whether part of the prepaid assessment corresponding to the estimated fdic assessments for the first second third and fourth quarters of 20----is deductable for the taxable_year and whether that part of the prepaid assessment corresponding to the estimated fdic assessments for the first second third and fourth quarters of is deductable for the taxable_year postf-137228-11 conclusion the prepaid assessment is not deductible for either year because it is part of a capital_expenditure that must be taken into account over its useful_life and it does not come within the 12-month rule_of sec_1_263_a_-4 of the income_tax regulations facts taxpayer is the parent of a consolidated_group of corporations among the members of taxpayer’s group are a number of banking subsidiaries hereafter collectively the banks whose deposits are insured by the federal deposit insurance corporation fdic the fdic is a government corporation established by statute that administers a system that insures deposits at member banks and savings associations insured depository institutions losses_incurred on deposits insured by the fdic are paid out of the deposit insurance fund dif the dif is funded by assessments levied by the fdic on insured depository institutions amounts assessed are calculated using a risk-based assessment system that applies an institution’s assessment rate to the institution's assessment base an institution’s assessment rate is assigned to it by the fdic and is calculated based on a formula that weighs various factors such as the institution’s camels rating1 and certain financial ratios and measurements an institution’s assigned assessment rate can change over time an institution’s assessment base is equal to its total deposit liabilities with certain adjustments assessments are assessed and paid on a quarterly basis assessments are paid on the 30th day of the third month following the end of the quarter for which they are paid eg the assessment for the quarter beginning january and ending march is paid on june no later than fifteen days prior to the payment_date the fdic provides the insured depository_institution with a quarterly certified statement invoice showing the amount of the assessment due for the quarter net of credits or dividends if any the quarterly certified statement invoice includes notice of the institution’s current assessment rate by statute each year the fdic is required to designate a reserve ratio the reserve ratio is the ratio of reserves held in the dif to the aggregate insured deposits held by all insured depository institutions prior to the enactment of the dodd-frank act in july of the designated reserve ratio could not be less than dollar_figure percent nor greater than percent if the actual reserve ratio at the end of a calendar_year exceeded percent the excess was to be refunded to the insured depository institutions in the form of a dividend and if the reserve ratio was between dollar_figure and percent half of the excess over dollar_figure percent was to be refunded to the insured depository institutions as a dividend camels capital adequacy asset quality management earnings liquidity and sensitivity to market risk a camels rating is a method of evaluating the health of a financial_institution effective date the dodd-frank wall street reform and consumer protection act increased the minimum reserve ratio to dollar_figure percent and eliminated both the maximum reserve postf-137228-11 in the fdic concluded that potential insolvencies of insured depository institutions resulting from the financial crises threatened to deplete the dif to restore the dif to its statutorily mandated reserve ratio and to insure the fund’s liquidity the fdic undertook a number of actions among which was instituting a plan requiring insured depository institutions pay a prepaid assessment specifically on date the fdic promulgated c f_r dollar_figure which required each insured depository_institution to pay a prepaid assessment which shall equal its estimated quarterly risk-based assessments aggregated for the fourth quarter of and all of and c f_r a the prepaid assessment was required to be paid on december ---- the purposes for which the fdic would use the prepaid assessment were explained as follows prepaid assessments shall only be used to offset regular quarterly risk- based deposit insurance assessments payable under this subpart a the fdic will begin offsetting regular quarterly risk-based deposit insurance assessments against prepaid assessments on date the fdic will continue to make such offsets until the earlier of the exhaustion of the institution’s prepaid assessment or june ---- any prepaid assessment remaining after collection of the amount due on june ---- ------- shall be returned to the institution if the fdic in its discretion determines that its liquidity needs allow it may return any remaining prepaid assessment to the institution prior to june ---- c f_r e for purposes of calculating their estimated assessments for the fourth quarter of and for and insured depository institutions were required to use their assigned assessment rates as in effect on date and assume a --- percent annual growth in deposits c f_r b paragraph h of the regulation provided that in the event an institution’s insured status terminated or the institution failed the unused portion of its prepaid assessment would be returned to the institution or the institution’s receiver as the case may be c f_r h paragraph f of the regulation provided that an insured depository_institution could enter into an agreement to transfer although not pledge any portion of the institution’s prepaid assessment to another insured depository_institution c f_r f for a number of reasons an insured depository institution’s actual assessment for a given quarter during the prepayment period could be either more or less than the amount estimated for that quarter additionally if the fdic determined that the dif had sufficient liquidity it could return unused prepaid assessments to the insured depository institutions accordingly an institution might either have to make additional payments ratio and the requirement to refund excess reserves postf-137228-11 for the prepayment quarters or receive a refund of a portion of its prepaid assessment as explained in the preamble to the final regulations events during the prepayment period such as slower deposit growth or changes in camels ratings may cause an institution’s actual assessments to differ from the pre-paid amount assessment billings will account for events that occur during the prepayment period and may result in an institution either paying assessments in cash before the prepayment period has concluded or ultimately receiving a rebate of unused amounts requiring prepaid assessments does not preclude the fdic from changing assessment rates or from further revising the risk-based assessment system during or thereafter pursuant to notice-and-comment rulemaking under u s c b prepaid assessments made by insured depository institutions will continue to be applied against quarterly assessments as they may be so revised until the prepaid assessment is exhausted or the prepayment is returned whichever comes first the fdic will begin to offset prepaid assessments on date representing payment of the regular quarterly risk-based deposit insurance assessment for the fourth quarter of any prepaid assessment not exhausted after collection of the amount due on date will be returned to the institution rather than date as provided in the proposed rule if the fdic determines its liquidity needs allow it may return any remaining prepaid assessment to the institution sooner final prepaid assessment regulations fed reg date on december ---- the banks paid a prepaid assessment totaling dollar_figurex of that amount dollar_figurea represented the banks’ aggregate estimated assessments for the fourth quarter of dollar_figureb represented the banks’ aggregate estimated assessments for the first second third and fourth quarters of dollar_figurec represented the banks’ aggregate estimated assessments for the first second third and fourth quarters of and dollar_figured represented the banks’ aggregate estimated assessments for the first second third and fourth quarters of the amounts actually assessed for a given quarter for a given bank generally varied significantly from the estimated assessment for that quarter even on an aggregate percentage basis the variation between the estimated assessments and the actual assessments was significant with the quarterly aggregate actual assessment as a percentage of the quarterly aggregate estimated assessment varying from a low of ---------percent for the first quarter of to a high of ------------ percent for the fourth quarter of postf-137228-11 relying on the 12-month rule_of sec_1_263_a_-4 taxpayer through a schedule m adjustment claimed a deduction of dollar_figureb on its return for the portion of the prepaid assessment attributable to the banks’ estimated assessments for the first second third and fourth quarters of taxpayer similarly claimed a deduction on its ------------------------------------------------------------------------------------------------------return for the portion of the prepaid assessment attributable to the banks’ estimated assessments for the first second third and fourth quarters of law and analysis sec_461 of the internal_revenue_code provides that the amount of any deduction or credit is taken for the taxable_year that is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_1_461-1 provides that under an accrual_method of accounting a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability see also sec_1_446-1 a liability is not incurred and therefore is not deductible until all three prongs of the test fact of liability amount of liability and economic_performance are satisfied however the fact that a liability is incurred in a given taxable_year does not necessarily mean that it is deductible in that year paragraph a i of sec_1_461-1 quoted above goes on to provide see paragraph a iii a of this section for examples of liabilities that may not be taken into account until a taxable_year subsequent to the taxable_year incurred and see sec_1_461-4 through for rules relating to economic_performance applicable provisions of the code the income_tax regulations and other guidance published by the secretary prescribe the manner in which a liability that has been incurred is taken into account as a further example under sec_263 or sec_263a a liability that relates to the creation of an asset having a useful_life extending substantially beyond the close of the taxable_year is taken into account in the taxable_year incurred through capitalization within the meaning of sec_1_263a-1 and may later affect the computation of taxable_income through deprecation or otherwise over a period including subsequent taxable years in accordance with applicable internal_revenue_code sections and guidance published by the secretary taxpayer also claimed on its return a deduction of dollar_figurea for the portion of the prepaid assessment attributable to the estimated assessments for the fourth quarter of postf-137228-11 likewise the requirement that a liability not be deducted prior to the year in which it is incurred is not altered by the fact that liability otherwise comes within the 12-month rule sec_1_263_a_-4 in the case of a taxpayer using an accrual_method of accounting the rules of this paragraph f do not affect the determination of whether a liability is incurred during the taxable_year as taxpayer paid the full amount of the prepaid assessment on date taxpayer’s liability was incurred on that date the prepaid assessment liability may not be taken into account as a deduction for either year or because it is part of a capital_expenditure that must be taken into account over its useful_life and it does not come within the 12-month rule_of sec_1_263_a_-4 i the prepaid assessment must be capitalized although the prepaid assessment was a liability incurred by taxpayer in the portion thereof attributable to the estimated assessments for would not be deductible in nor would the portion thereof attributable to the estimated assessments for be deductible in the reason is the prepaid assessment must be capitalized both because it was an amount_paid to created an intangible and because it was an amount_paid to create a separate and distinct intangible asset sec_1_263_a_-4 iii sec_1_263_a_-4 iii provides that a taxpayer must capitalize inter alia ii an amount_paid to create an intangible described in paragraph d of this section iii an amount_paid to create or enhance a separate and distinct intangible asset within the meaning of paragraph b of this section the prepaid assessment falls within both subparagraphs b ii and b iii paragraph d of sec_1_263_a_-4 provides that except as provided in paragraph f relating to the 12-month rule discussed below a taxpayer must capitalize amounts paid to create an intangible described in this paragraph d among the intangibles that are described in paragraph d and which therefore must be capitalized are prepaid expenses certain memberships and privileges and certain rights obtained from a governmental agency sec_1_263_a_-4 states in part that a taxpayer must capitalize prepaid expenses sec_1_263_a_-4 states in part that a taxpayer must capitalize amounts paid to an organization to obtain renew renegotiate or upgrade a membership or privilege from that organization sec_1_263_a_-4 states in part that a taxpayer must capitalize amounts paid to a governmental agency to obtain renew renegotiate or upgrade its rights or other similar rights granted by that government agency subparagraph d ii provides two examples of prepaid expenses that must be capitalized the first of which is as follows - postf-137228-11 prepaid insurance n corporation an accrual_method taxpayer pays dollar_figure to an insurer to obtain three years of coverage under a property and casualty insurance_policy the dollar_figure is a prepaid_expense and must be capitalized under this paragraph d this is consistent with long-standing case law that requires accrual basis taxpayers to capitalize payments for insurance coverage extending substantially beyond the end of the close of the taxable_year see eg 108_tc_448 aff’d in part and rev’d in part 184_f3d_786 8th cir premiums_paid for excess loss coverage on vehicle service contracts capitalized to extent allocable to years subsequent to payment higginbotham-bailey-logan co v commissioner 8_bta_556 portion of insurance premiums_paid for insurance coverage in years subsequent to payment capitalized it is also consistent with sec_1_461-4 example ii dealing with the all_events_test which provides that even when economic_performance is met with respect to the payment of an insurance premium t he period for which the amount of the premium is permitted to be taken into account is determined under the capitalization_rules because the insurance_contract is an asset having a useful_life extending substantially beyond the close of the taxable_year the prepaid assessment must also be capitalized on the basis that it is an amount_paid to create or enhance a separate and distinct intangible asset paragraph b of sec_1_263_a_-4 defines the term separate and distinct intangible asset as a property interest of ascertainable and measurable value in money’s worth that is subject_to protection under the applicable state federal or foreign law and the possession and control of which is intrinsically capable of being sold transferred or pledged ignoring any restriction imposed on assignability separate and apart from a trade_or_business in addition for purposes of this section a fund or similar account is treated as a separate and distinct intangible asset of the taxpayer if amounts in the fund or account may revert to the taxpayer the determination of whether a payment creates a separate and distinct intangible asset is made based on all of the facts and circumstances existing during the taxable_year in which the payment is made the prepaid assessment constitutes a separate and distinct intangible asset as defined by paragraph b because it is a fund that under the applicable fdic regulations can revert to the taxpayer treating the prepaid assessment as a separate and distinct asset is also consistent with 403_us_345 wherein the supreme court determined that an analogous fslic assessment was a separate asset that must be capitalized iii no part of the prepaid assessment is currently deductible under the 12-month rule postf-137228-11 taxpayer apparently does not dispute that the prepaid assessment must be capitalized but rather argues that under the 12-month rule_of sec_1_263_a_-4 the portion of the prepaid assessment equal to the estimated assessments for is deductable in and the portion of the prepaid assessment equal to the estimated assessments for is deductable in sec_1_263_a_-4 provides that except as otherwise provided in this paragraph f a taxpayer is not required to capitalize under this section amounts paid to create or facilitate the creation of any right or benefit for the taxpayer that does not extend beyond the earlier of - i months after the first date on which taxpayer realizes the right ii the end of the taxable_year following the taxable_year in which or benefit or the payment is made thus in order for the prepaid assessment to be deductible under the 12-month rule the right or benefit created by the prepaid assessment must not extend beyond the earlier of months after the first date on which the taxpayer realized the right or benefit ie the date deposit insurance coverage paid for by the prepaid assessment was first in effect or the end of the taxable_year following the year of payment ie december ---- the prepaid assessment was available to satisfy any quarterly assessments beginning with that for the fourth quarter of and extending through that for the fourth quarter of thus the benefit or right created by the prepaid assessment extended to december which is well beyond either months after the first date on which taxpayer realized a right or benefit from the payment october -- the beginning of the fourth quarter of or the end of the taxable_year following the year of payment december ---- the prepaid assessment simply does not come within the terms of the 12-month rule see sec_1_263_a_-4 ex insurance premium paid on december for 12-months of coverage beginning the following february not deductible under 12-month rule the taxpayer’s position is tenable only if the prepaid assessment is treated as separate and distinct advance_payments made for the quarters beginning with the fourth quarter of and ending with the fourth quarter of it is clear from the regulations instituting the prepaid assessment however that the prepaid assessment was a single unitary amount not a series of separate amounts corresponding to separate quarters the regulation instituting the prepaid assessment required every insured institution to pay a prepaid assessment which shall equal its estimated quarterly risk-based assessments aggregated for the fourth quarter of and all of and c f_r a emphasis added while the amount of the payment was calculated by reference to the aggregate of the estimated postf-137228-11 assessments for quarters the prepaid assessment was a single amount the fdic required and taxpayer made a single payment the fdic did not require and the taxpayer did not make separate quarterly payments more importantly until the prepaid assessment was exhausted the whole of it could be drawn upon to satisfy any assessment for any quarter through the fourth quarter of ------- if the actual assessment due for a given quarter was less than the projected assessment for the quarter there was no refund of excess rather the entire remaining balance of the prepaid assessment was available to pay the next quarter’s assessment conversely if the actual assessment due for a given quarter was more than the projected assessment for the quarter the amount_paid out of the prepaid assessment was not limited to the estimated assessment for the quarter taxpayer would not receive a refund unless the aggregate of the actual assessments was less than the amount of prepaid assessment the prepaid assessment was not segregated by quarter but rather was a unitary amount the whole of which was available to satisfy the assessment for any quarter through the fourth quarter of the benefit or right created by the prepaid assessment therefore likewise extended through the fourth quarter of there is no basis upon which to carve out some portion of the prepaid assessment and treat it as a separate payment for or even assuming that the prepaid assessment should be treated as separate advance_payments it is not clear how the advance_payments for could be deductible in under the 12-month rule an amount cannot be deductible under the 12-month rule if the taxpayer’s right or benefit extends beyond the end of the taxable_year following the taxable_year in which the payment is made sec_1_263_a_-4 the right or benefit associated with any advance_payments for deposit insurance coverage during the year would clearly extend beyond december the end of the taxable_year following the taxable_year in which the payment was made the preamble to the final regulations show that the fdic recognized that the prepaid assessment as structured was a unitary amount no part of which would be currently deductible the preamble states many commenters have suggested that the fdic structure the invoicing and collection of prepaid assessments to maximize the tax benefits to insured depository institutions this would include working with the irs to adjust certain tax rules footnote discussing sec_1_263_a_-4 omitted suggested structures included allowing institutions to deduct all prepaid assessment in for income_tax purposes and invoicing and collecting prepaid assessments two or three times in and or to allow institutions to deduct prepaid amounts earlier subchapter_s institutions are particularly concerned with this issue under the final rule institutions will continue to be able to deduct quarterly assessments at least as quickly as they have in the past the fdic structured the prepaid assessment requirement for dif liquidity needs and believes that using prepaid assessments will not result in any worse tax treatment than banks would have absent prepayment postf-137228-11 even assuming for the sake of argument that the prepaid assessment should be recharacterized as separate prepayments of quarterly assessments the amounts in question would still not be deductible under the 12-month rule due to the effect of the renewal_period provisions of sec_1_263_a_-4 sec_1_263_a_-4 provides that f or purposes of paragraph f of this section the general 12-month rule the duration of a right includes any renewal_period if all of the facts and circumstances in existence during the taxable_year in which the right is created indicate a reasonable expectancy of renewal thus even if the prepaid assessment is treated as a series of separate quarterly prepayments the duration of the rights created by any given prepayment will includes all quarters if the facts and circumstances in existence at the time the prepayments were made indicate a reasonable expectancy of renewal of the taxpayer’s participation in the deposit insurance system throughout the prepayment period that there was a reasonable expectancy of renewal necessarily follows from the fact that the fdic required the taxpayer through the mechanism of the prepaid assessment to prepay an amount equal to the aggregate of the taxpayer’s estimated assessments through the fourth quarter of in a fundamental sense renewal was automatic and would happen unless the taxpayer ceased to be an insured institution accordingly all quarters must be included in the benefit period for each prepayment and the benefits of the prepayments made for and all extend through december ---- thus precluding the prepayments from qualifying for the 12-month rule this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions ---------------------------- associate chief_counsel income_tax accounting by _____________________________ thomas d moffitt branch chief branch income_tax accounting final prepaid assessment regulations fed reg date
